            Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 1 of 35



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

EXCELSIOR INSURANCE COMPANY                          :
and PEERLESS INSURANCE COMPANY                       :       Case No.:
            Plaintiffs,                              :
V.                                                   :
MICHAEL KORS, LLC,                                   :
C.G.C. ENTERPRISES, INC.,                            :
CHARLES CHESLOCK,                                    :
DIGSBY, TAYLOR & HOBBES, LLC, and                    :
RICHARD LEBOV;                                       :       MAY 15, 2020
            Defendants.                              :


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiffs Peerless Insurance Company (“Peerless”) and Excelsior Insurance Company

(“Excelsior”) (collectively, “Plaintiffs”) by way of this Complaint for Declaratory Judgment

against the Defendants Michael Kors, LLC, C.G.C. Enterprises, Inc., Charles Cheslock, Digsby,

Taylor & Hobbes, LLC, and Richard Lebov state and allege as follows:

                                       INTRODUCTION

       1.       Plaintiffs bring this action seeking a declaration that they have no duty to defend

Digsby, Taylor & Hobbes, LLC and Richard Lebov and have no duty to indemnify Digsby, Taylor

& Hobbes, LLC, Richard Lebov or anyone else, including anyone who may gain a judgment

against them for any injuries or damages claimed in the matter Michael Kors, LLC v. C.G.C.

Enterprises, Inc., Charles Cheslock, Digsby, Taylor & Hobbes, LLC, Richard Lebov and JOHN

DOES 1-100, filed in the United States District Court for the District of Connecticut and bearing

Docket No. 3:19-cv-01364-VLB (hereinafter “Michael Kors Lawsuit”), per the terms of the

policies issued by Plaintiffs.

       2.       There is an actual bona fide and substantial dispute concerning Plaintiffs’

obligations.


                                                 1
             Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 2 of 35



                                          THE PARTIES

        3.       Plaintiff Peerless is a corporation incorporated under the laws of the State of New

Hampshire with its principal place of business in Massachusetts.

        4.       Plaintiff Excelsior is a corporation incorporated under the laws of the State of New

Hampshire with its principal place of business in Massachusetts.

        5.       Upon information and belief, Defendant Michael Kors, LLC is a Delaware limited

liability company with a principal place of business in New York, New, York and a wholly owned

subsidiary of Capri Holdings Limited, which is incorporated in the British Virgin Islands and has

a principal place of business in London, England.

        6.       Defendant C.G.C. Enterprises, Inc. is a Connecticut stock corporation with a

principal place of business in New Haven, CT.

        7.       Defendant Charles Cheslock is an individual and resident of Connecticut.

        8.       Upon information and belief, Defendant Digsby, Taylor & Hobbes, LLC is a

Connecticut limited liability company with a principal place of business at 410 Ella Grasso Blvd.,

New Haven, CT 06519 and all members are residents of Connecticut.

        9.       Defendant Richard Lebov is an individual and resident of Connecticut.

                                            Jurisdiction

        10.      Plaintiffs bring this declaratory judgment action pursuant to 28 U.S.C. § 2201 and

Fed. R. Civ. P. 57.

        11.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 2201 and 28

U.S.C. § 2202 because (1) there is an actual controversy between the parties, (2) the amount in

controversy exceeds $75,000, exclusive of interests and costs, and (3) the matter is between

citizens of different States.



                                                  2
            Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 3 of 35



       12.      Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events giving rise to this action occurred in the District of Connecticut.

                                              FACTS

Commercial General Liability Part

       13.      Peerless Insurance Company issued to Supreme Corporation, as the first named

insured, a commercial package policy, number CBP 8240168, including a commercial general

liability (“CGL”) coverage part, for the policy period of February 21, 2016 to February 21, 2017.

Excelsior Insurance Company issued to Supreme Corporation, as the first named insured, a

commercial package policy, number CBP 8240168, including a CGL coverage part, for three

consecutive one-year policy periods: February 21, 2017 to February 21, 2018; February 21, 2018

to February 21, 2019; and February 21, 2019 to February 21, 2020. The four Peerless and Excelsior

commercial package policies identified above collectively will be referred to as the “CP Policies.”

       14.      Digsby, Taylor & Hobbes was added as a named insured on each of these four

commercial general liability policies.

       15.      All four policies contain Form CG 00 01 10 01.

       16.      Form CG 00 01 10 01 provides in the insuring agreement for Coverage A:

       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1.       Insuring Agreement

                a. We will pay those sums that the insured becomes legally obligated to
                   pay as damages because of "bodily injury" or “property damage” to
                   which this insurance applies. We will have the right and duty to defend
                   the insured against any "suit" seeking those damages. However, we
                   will have no duty to defend the insured against any "suit" seeking
                   damages for "bodily injury" or “property damage” to which this
                   insurance does not apply. We may, at our discretion, investigate any
                   “occurrence” and settle any claim or "suit" that may result. But:



                                                  3
  Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 4 of 35



             (1) The amount we will pay for damages is limited as described in
                 Section III – Limits Of Insurance; and

             (2) Our right and duty to defend ends when we have used up the
                 applicable limit of insurance in the payment of judgments or
                 settlements under Coverages A or B or medical expenses under
                 Coverage C.

             No other obligation or liability to pay sums or perform acts or
             services is covered unless explicitly provided for under
             Supplementary Payments – Coverages A and B.

         b. This insurance applies to "bodily injury" or “property damage” only if:

             (1) The "bodily injury" or “property damage” is caused by an
                 “occurrence” that takes place in the “coverage territory”;

             (2) The "bodily injury" or “property damage” occurs during the
                 policy period….

17.      Form CG 00 01 10 01 provides in the insuring agreement for Coverage B:

 COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY
      a. Insuring Agreement


             i. We will pay those sums that the insured becomes legally obligated
                to pay as damages because of "personal and advertising injury" to
                which this insurance applies. We will have the right and duty to
                defend the insured against any "suit" seeking those damages.
                However, we will have no duty to defend the insured against any
                "suit" seeking damages for "personal and advertising injury" to
                which this insurance does not apply. We may, at our discretion,
                investigate any offense and settle any claim or "suit" that may
                result. But:

                    1. The amount we will pay for damages is limited as
                       described in Section III – Limits Of Insurance; and

                    2. Our right and duty to defend ends when we have used up
                       the applicable limit of insurance in the payment of
                       judgments or settlements under Coverages A or B or
                       medical expenses under Coverage C.


             No other obligation or liability to pay sums or perform acts or


                                         4
  Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 5 of 35



             services is covered unless explicitly provided for under
             Supplementary Payments – Coverages A and B.
            ii. This insurance applies to "personal and advertising injury" caused
                by an offense arising out of your business but only if the offense
                was committed in the "coverage territory" during the policy period.

18.      Form CG 00 01 10 01 provides the following exclusions for Coverage B:

      2. Exclusions

          This insurance does not apply to:
          a. Knowing Violation Of Rights Of Another

          "Personal and advertising injury" caused by or at the direction of the
          insured with the knowledge that the act would violate the rights of
          another and would inflict "personal and advertising injury".
          b. Material Published With Knowledge Of Falsity

          "Personal and advertising injury" arising out of oral or written
          publication of material, if done by or at the direction of the insured with
          knowledge of its falsity.
          c. Material Published Prior To Policy Period

          "Personal and advertising injury" arising out of oral or written publication
          of material whose first publication took place before the beginning of the
          policy period.
          d. Criminal Acts

          "Personal and advertising injury" arising out of a criminal act committed
          by or at the direction of the insured.
…
          i. Infringement Of Copyright, Patent, Trademark or Trade Secret
          "Personal and advertising injury" arising out of the infringement of
          copyright, patent, trademark, trade secret or other intellectual property
          rights.
          However, this exclusion does not apply to infringement, in your
          "advertisement", of copyright, trade dress or slogan.
…


                                           5
     Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 6 of 35



          l. Unauthorized Use Of Another's Name Or Product
          "Personal and advertising injury" arising out of the unauthorized use of
          another's name or product in your e-mail address, domain name or
          metatag, or any other similar tactics to mislead another's potential
          customers.
…
19.      Form CG 00 01 10 01 provides the following:

SECTION II - WHO IS AN INSURED

1.       If you are designated in the Declarations as:
…
         c. A limited liability company, you are an insured. Your members are
            also insureds, but only with respect to the conduct of your business.
            Your managers are insureds, but only with respect to their duties as
            your managers.
…
         d. An organization other than a partnership, joint venture or limited
            liability company, you are an insured. Your “executive officers” and
            directors are insureds, but only with respect to their duties as your
            officers and directors. Your stockholders are also insureds, but only
            with respect to their liability as stockholders.
…
2.       Each of the following is also an insured:

         a. Your “volunteer workers” only while performing duties related to the
            conduct of your business, or your “employees”, other than either your
            “executive officers” (if you are an organization other than a
            partnership, joint venture or limited liability company) or your
            managers (if you are a limited liability company), but only for acts
            within the scope of their employment by you or while performing
            duties related to the conduct of your business. However, one of these
            “employees” or “volunteer workers” are insureds for:
 …
20.      Form CG 00 01 10 01 provides the following:


SECTION V – DEFINITIONS
1.       “Advertisement” means a notice that is broadcast or published to the
         general public or specific market segment about your goods, products or
         services for the purpose of attracting customers or supporters. For the
         purposes of this definition:

          a. Notices that are published include material placed on the Internet or on

                                           6
     Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 7 of 35



              similar electronic means of communication; and

          b. Regarding web-sites, only that part of a website that is about your
             goods, products or services for the purpose of attracting customers or
             supporters is considered an advertisement.
…
3.       “Bodily injury” means bodily injury, sickness or disease sustained by a
         person, including death resulting from any of these at any time.
…
5.       “Employee” includes a “leased worker”. “Employee” does not include a
         “temporary worker”.

6.       “Executive officer” means a person holding any of the officer positions
         created by your charter, constitution, by-laws or any other similar
         governing document.
…
13.       “Occurrence” means accident, including continuous or repeated exposure
         to substantially the same general harmful conditions.

14.      "Personal and advertising injury" means injury, including consequential
         "bodily injury", arising out of one or more of the following offenses:

         a.   False arrest, detention or imprisonment;

         b.   Malicious prosecution;

         c.   The wrongful eviction from, wrongful entry into, or invasion of the
              right of private occupancy of a room, dwelling or premises that a
              person occupies, committed by or on behalf of its owner, landlord or
              lessor;

         d.   Oral or written publication, in any manner, of material that slanders
              or libels a person or organization or disparages a person’s or
              organization’s goods, products or services;

         e.   Oral or written publication, in any manner, of material that violates a
              person’s right of privacy;

         f.   The use of another's advertising idea in your "advertisement"; or

         g.   Infringing upon another's copyright, trade dress or slogan in your
              "advertisement".
…
17.      “Property damage” means:

          a. Physical injury to tangible property, including all resulting loss of use


                                           7
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 8 of 35



                   of that property. All such loss of use shall be deemed to occur at the
                   time of the physical injury that caused it; or

               b. Loss of use of tangible property that is not physically injured. All
                  such loss of use shall be deemed to occur at the time of the
                  “occurrence” that caused it.

              For purposes of this insurance, electronic data is not tangible property.

               h. As used in this definition, electronic data means information, facts or
                  programs stored as or on, created or used on, or transmitted to or
                  from computer software, including systems and applications
                  software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data
                  processing devices or any other media which are used with
                  electronically controlled equipment.

       21.    Form 22-45 provides the following:

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                              CAREFULLY

        COMMERCIAL GENERAL LIABILITY EXTENSION ENDORSEMENT

       This endorsement modifies insurance under the

                COMMERCIAL GENERAL LIABILITY COVERAGE PART
       …

       O. BODILY INJURY REDEFINED

       Under SECTION V – DEFINITIONS, definitions 3. is replaced by the following:

       3.      “Bodily injury” means physical injury, sickness or disease sustained by a
       person. This includes mental anguish, mental injury, shock, fright or death that
       results from such physical injury, sickness or disease.

Commercial Umbrella Policies

       22.    Peerless Insurance Company issued to Supreme Corporation, as the first named

insured, a commercial umbrella policy, number CU 8245970, over four consecutive one-year

policy periods: February 21, 2016 to February 21, 2017; February 21, 2017 to February 21, 2018;

February 21, 2018 to February 21, 2019; and February 21, 2019 to February 21, 2020. The four



                                                8
            Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 9 of 35



Peerless Insurance Company commercial umbrella policies identified above collectively will be

referred to as the “Umbrella Policies.”

          23.      Digsby, Taylor & Hobbes was added as a named insured on each of these four

commercial umbrella policies.

          24.      The Schedule of Underlying Insurance for each of the four respective umbrella

policies refers to the commercial general liability insurance bearing the corresponding policy

period.

          25.      All four policies contain Form 14-210 (02/04).

          26.      Form 14-210 (02/04) provides in the insuring agreement

          SECTION I – COVERAGE

          1. Insuring Agreement

                a. We will pay on behalf of the insured those sums in excess of the
                   “retained limit” that the insured becomes legally obligated to pay as
                   damages because of “bodily injury”, “property damage” or “personal and
                   advertising injury” to which this insurance applies. The amount we will
                   pay is limited as described in SECTION III – LIMITS OF
                   INSURANCE. No other obligation or liability to pay sums or perform
                   acts or services is covered unless explicitly provided for under paragraph
                   2. Defense And Expense Of Claims And Suits under SECTION I -
                   COVERAGE.

                b. This insurance applies to:

                    (1)   “Bodily injury” or “property damage” only if:

                          (a) The “bodily injury” or “property damage” occurs during the
                              Policy Period; and

                          (b) The “bodily injury” or “property damage” is caused by an
                              “occurrence” that takes place in the “coverage territory”; and
                   …

                    (2) “Personal and advertising injury” caused by an “offense” arising
                    out of your business but only if the “offense” was committed in the
                    “coverage territory” during the Policy Period.
          …

                                                    9
 Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 10 of 35



2. Defense And Expense Of Claims And Suits

       a. Defense, Investigation And Settlement

         (1) We shall have the right and duty to defend the insured against any
             claim or “suit” seeking damages to which this insurance applies when:

                 (a) Such damages are not covered by “scheduled underlying
                     insurance” or “other underlying insurance”; or

                 (b) The applicable limits of liability of the “scheduled underlying
                     insurance” or “other underlying insurance” have been
                     exhausted by payment of judgments or settlements.

                 However, we will have no duty to defend the insured against any
                 “suit” seeking damages to which this insurance does not apply.
…

27.      Form 14-210 (02/04) provides the following exclusions:

3. Exclusions
This insurance does not apply to:
…
   s. Personal And Advertising Injury

      “Personal and advertising injury”:

         (1)     Caused by or at the direction of the insured with knowledge that
         the act would violate the rights of another and would inflict “personal and
         advertising injury”;

         (2)     Arising out of oral or written publication of material, if done by or
         at the direction of the insured with knowledge of its falsity;


         (3)    Arising out of oral or written publication of material whose first
         publication took place before the beginning of the Policy Period;


         (4)    Arising out of a criminal act committed by or at the direction of
         any insured;
…

         (9)     Arising out of the infringement of copyright, patent, trademark,
         trade secret or other intellectual property rights.
…


                                           10
 Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 11 of 35



         (12) Arising out of the unauthorized use of another’s name or product
         in your e-mail address, domain name or metatag, or any other similar
         tactics to mislead another’s potential customers.

         Exceptions:
…
         Provision (9) of this exclusion 3.s. does not apply to infringement, in your
         “advertisement”, of copyright, trade dress or slogan…
…
28.      Form 14-210 (02/04) provides the following:

SECTION II – WHO IS AN INSURED

1. Except for liability arising out of the “auto hazard”:

      a. If you are designated in the Declarations as:
…
         (3) A limited liability company, you are an insured. Your members are also
         insureds, but only with respect to the conduct of your business. Your managers
         are insureds, but only with respect to their duties as your managers.

         (4) An organization other than a partnership, joint venture or limited
         liability company, you are an insured. Your “executive officers” and
         directors are insureds, but only with respect to their duties as your officers
         and directors. Your stockholders are also insureds, but only with respect to
         their liability as stockholders.
…
      b. Each of the following is also an insured:
…
         (5) Your “volunteer workers” are only while performing duties related to
         the conduct of your business, or your “employees”, other than either your
         “executive officers” (if you are an organization other than a partnership,
         joint venture or limited liability company) or your managers (if you are a
         limited liability company), but only for acts within the scope of their
         employment by you or while performing duties related to the conduct of
         your business. However, one of these “employees” or “volunteer workers”
         are insureds for:
…

29.      Form 14-210 (02/04) provides the following:

SECTION V – DEFINITIONS

1.       “Advertisement” means a notice that is broadcast or published to the
         general public or specific market segments about your goods, products or
         services for the purpose of attracting customers or supporters. For the


                                           11
 Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 12 of 35



      purposes of this definition:

      a. Notices that are published include material placed on the Internet or
         similar electronic means of communication; and

      b. Regarding web-sites, only that part of a web-site that is about your
         goods, products or services for the purposes of attracting customers or
         supporters is considered an advertisement.
…
4.    “Bodily injury” means physical injury, sickness or disease sustained by a
      person. This includes mental anguish, mental injury, shock, fright or death
      that results from such physical injury, sickness or disease. This does not
      include “consequential bodily injury.”

5.    “Consequential bodily injury” means “bodily injury” arising out of
      “personal and advertising injury”.
…
7.    “Employee” includes a “leased workers”. “Employee” does not include a
      “temporary worker”.
…
8.    “Executive officer” means a person holding any of the officer positions
      created by your charter, constitution, by-laws or any other similar
      governing document.
…
14.   “Occurrence” means:

      a. An accident, including continuous or repeated exposure to
         substantially the same general harmful conditions, that results in
         “bodily injury” or “property damage”; or

      b. With respect to “employees” of the Named Insured, an accident or
         disease that results in “bodily injury”.

15.   “Offense” means an offense included in the definition of “personal and
      advertising injury”. All damages that arise from exposure to the same act,
      publication or infringement are considered one “offense”.

16.   “Other underlying insurance” means insurance that providers coverage for
      damages covered by this insurance, including any self-insurance or other
      funding mechanism intended to pay damages covered by this insurance.
      “Other underlying insurance” does not include “scheduled underlying
      insurance” or insurance purchased specifically to be excess of this Coverage
      Part.
…
17.   “Personal and advertising injury” means injury, other than “bodily injury”,
      arising out of one or more of the following “offenses”:


                                       12
 Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 13 of 35




       a. False arrest, detention or imprisonment;

       b. Malicious prosecution;

       c. The wrongful eviction from, wrongful entry into, or invasion of the
          right of private occupancy of a room, dwelling or premises that a
          person occupies, committed by or on behalf of its owner, landlord or
          lessor;

       d. Oral or written publication, in any manner, of material that slanders or
          libels a person or organization or disparages a person's or
          organization's goods, products or services;

       e. Oral or written publication, in any manner, of material that violates a
          person's right of privacy;

       f. The use of another’s advertising idea in your “advertisement”; or

       g. Infringing upon another’s copyright, trade dress or slogan in your
          “advertisement”.

      “Personal and advertising injury” includes “consequential bodily injury”.
…
21.   “Property damage” means:

      a. Physical injury to tangible property, including all resulting loss of use
         of that property. All such loss of use shall be deemed to occur at the
         time of the physical injury that caused it; or

      b. Loss of use of tangible property that is not physically injured. All such
         loss of use shall be deemed to occur at the time of the “occurrence”
         that caused it.

      For the purpose of this insurance, electronic data is not tangible property.

      As used in this definition, electronic data means information, facts or
      programs stored as or on, created or used on, or transmitted to or from
      computer software (including systems and applications software), hard or
      floppy disks, CD-ROMS, tapes, drives, cells, data processing or any other
      media which are used with electronically controlled equipment.

22.   “Retained limit” means either:




                                       13
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 14 of 35



               a. The total amount of “scheduled underlying insurance” or “other
               underlying insurance” applicable to the injury or damage whether such
               insurance is collectible or not; or

               b. The Self Insured Retention. This means the amount you will pay as
               shown in the Declarations for injury or damage covered by this Coverage
               Part and not covered by ay “scheduled underlying insurance” or “other
               underlying insurance.” The Self Insured Retention will apply separately to
               each “occurrence” or “offense” to which this insurance applies. The Self
               Insured Retention does not apply to injury or damage which would have
               been covered by “scheduled underlying insurance” or “other underlying
               insurance” but for the exhaustion of applicable limits.

               The insured will reimburse us promptly for any amount of judgments and
               settlements we pay on behalf of the insured that is within the Self Insured
               Retention.

       23.     “Scheduled underlying insurance” means the policies of insurance
               designated in the Schedule of Underlying Insurance show in the
               Declarations of this Coverage Part, including any renewals or
               replacements of such policies, which provide the underlying coverages
               stated in the Schedule of Underlying Insurance.

Michael Kors Lawsuit

       30.     Michael Kors brought suit against C.G.C. Enterprises, Inc.; Charles Cheslock;

DTH; Lebov; and “John Does” 1-100 by way of complaint filed September 3, 2019 in the United

States District Court for the District of Connecticut, docket no. 3:19-cv-01364-VLB. A copy of

the complaint is attached as Exhibit A.

       31.     The Complaint alleged that the Michael Kors Lawsuit concerns the offer for sale,

sale and other distribution of merchandise bearing counterfeits and infringement of the Michael

Kors’ trademarks at the flea market at 500 Ella T. Grasso Blvd. in New Haven, CT (the “Flea

Market”).

       32.     It alleged that since at least 1992, C.G.C. Enterprises, Inc. (“CGC”) has owned and

operated the Flea Market and Charles Cheslock is the president and owner of CGC. DTH owns

the property where the Flea Market is located. Lebov is the Vice President of DTH and he has the


                                                14
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 15 of 35



right and ability to control the actions of DTH. It alleged that as part of this ownership, DTH

entered into a lease with CGC and Charles Cheslock, and that it oversees the operation and conduct

of CGC and Charles Cheslock and their tenants, the unnamed John Does.

       33.     It alleged that CGC, Charles Cheslock, DTH and Richard Lebov are providing a

safe haven for the John Doe Defendants to conduct their illegal conduct despite being put on notice

of the illegal conduct.

       34.     It alleged that the defendants, generally, have willfully infringed upon Michael

Kors’ valuable trademarks, creating a strong likelihood of confusion among consumers who expect

that merchandise bearing Michael Kors’ trademarks will be genuine Michael Kors’ products.

       35.     It alleged that since at least 2013, CGC, Charles Cheslock, DTH and Richard Lebov

have turned a blind eye to the ongoing sale of counterfeit goods at its location, especially the sale

of goods bearing counterfeits and infringements of Michael Kors’ trademarks as the illegal

transactions occurred in the open with no consequences and the Flea Market was a well-known

black market for illegal products.

       36.     It alleged that since at least 2013, the John Doe defendants have infringed and

continue to infringe the Michael Kors’ trademarks. It alleged an individual was arrested in 1996

in connection with the offer and sale of counterfeit merchandise at the Flea Market. It alleged that

in November 2013, the New Haven Police Department conducted a raid at the Flea Market

concerning the sale of counterfeit merchandise at the Flea Market and made multiple arrests

specifically in connection with the sale of counterfeit Michael Kors’ merchandise. It alleged that

inspections of the Flea Market were conducted on June 6, 2018, December 9, 2018 and August 3,

2019 and an investigator working on behalf of Michael Kors observed counterfeit merchandise for

sale and was able to purchase counterfeit Michael Kors’ merchandise.



                                                 15
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 16 of 35



       37.     It alleged that Michael Kors issued a cease and desist letter on June 7, 2019 to DTH,

Lebov, CGC, and Charles Cheslock and had multiple subsequent communications about the sale

of counterfeit Michael Kors’ merchandise at the Flea Market.

       38.     It alleged that DTH and Lebov have ignored the June 7, 2019 cease and desist letter

and their counsel responded on June 20, 2019 simply stating the company has nothing to do with

the operation of the Flea Market.

       39.     It alleged that DTH and Lebov are willfully turning a blind eye to the illegal activity

occurring on its property.

       40.     It alleged that DTH and Lebov are willfully and consciously avoiding taking any

action to stop the illegal activity concerning the Michael Kors’ trademarks. It alleged that DTH,

Lebov, CGC, and Charles Cheslock are equally liable for the counterfeiting and infringement of

the Michael Kors’ trademarks as they failed to take proper action to prevent the illegal acts of their

tenants. Defendants’ conduct is intentionally fraudulent, malicious, willful and wanton.

       41.     The First Count of the complaint asserted a claim for trademark counterfeiting

against the John Doe Defendants. It alleged that the John Doe Defendants’ acts constitute willful

trademark counterfeiting in violation of the Lanham Act.

       42.     The Second Count in the complaint asserted a claim for trademark against the John

Doe Defendants. It alleged that the John Doe Defendants’ acts constitute willful trademark

infringement in violation of the Lanham Act.

       43.     The Third Count in the complaint asserted a claim for federal trademark dilution

against the John Doe Defendants. It alleged that the John Doe Defendants’ acts dilute the

distinctive quality of the Michael Kors’ trademarks in violation of the Lanham Act.




                                                 16
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 17 of 35



       44.     The Fourth Count of the complaint asserted a claim for unfair competition, false

designation of origin and false description against the John Doe Defendants.

       45.     The Fifth Count in the complaint asserted a claim for contributory trademark

counterfeiting, trademark infringement, trademark dilution and false designation of origin against

DTH, Lebov, CGC, and Charles Cheslock.

       46.     The Fifth Count alleged that DTH, Lebov, CGC, and Charles Cheslock with actual

and specific knowledge of the unauthorized activities of John Doe Defendants, or with a reason to

know of those activities, have materially contributed to the infringing conduct of the John Doe

Defendants. It alleged that they have provided the John Doe Defendants with a safe haven and

marketplace in which counterfeit Michael Kors’ merchandise could be sold openly with impunity.

It alleged that they knew the John Doe Defendants have been selling counterfeit Michael Kors’

merchandise and have been willfully blind and consciously avoiding taking sufficient action to

prevent the illegal conduct from taking place. It alleged that DTH, Lebov, CGC, and Charles

Cheslock have willfully induced and aided in the counterfeiting of the Michael Kors’ trademarks

and that such conduct renders DTH, Lebov, CGC, and Charles Cheslock contributorily liable under

the Lanham Act.

       47.     The Sixth Count of the complaint, mislabeled as the Fifth Count, asserted a claim

for a violation of the Connecticut Unfair Trade Practices Act against all defendants. It alleged that

the wrongful conduct of defendants constitutes materially unfair or deceptive trade practices under

Connecticut’s consumer protection statute and the conduct violates or offends public policy, is

immortal, unethical or unscrupulous, or is substantially injurious to consumers, competitors or

other businesspersons.




                                                 17
        Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 18 of 35



       48.      Plaintiffs have been providing a defense pursuant to a reservation of rights to DTH

and Lebov in the Michael Kors Lawsuit.

                  First Cause of Action - Declaratory Judgment – CP Policies
       49.      Plaintiffs have no obligation to defend Defendants DTH and Lebov against any and

all claims alleged in the Michael Kors Lawsuit pursuant to the terms of the four consecutive CP

Policies and have no duty to indemnify Defendants DTH and Lebov or anyone else, including

anyone who may gain a judgment against them for any injuries or damages claimed in the Michael

Kors Lawsuit per the terms of the CP Policies, because:

             a. The CP Policies provide in CGL Coverage A coverage for “bodily injury” or

                “property damage that “is caused by an ‘occurrence’ that takes place in the

                ‘coverage territory’…” and the Michael Kors Lawsuit alleged solely economic

                losses due to intentional conduct, which does not qualify as “bodily injury”,

                “property damage” caused by an “occurrence” as defined by the CP Policies;

             b. The CP Policies provide in the CGL coverage part that DTH’s managers, members,

                and/or employees can qualify as insureds but only to a limited extent as provided

                in the CP Policies and Lebov’s conduct as alleged in the Michael Kors Lawsuit was

                outside of this capacity;

             c. The CP Policies provide in CGL Coverage B coverage for “‘personal and

                advertising injury’ caused by an offense arising out of your business but only if the

                offense was committed in the ‘coverage territory’ during the policy period” and the

                Michael Kors Lawsuit alleged conduct that preexisted the policy periods of the CP

                Policies issued by the Plaintiffs;

             d. The CP Policies provide in CGL Coverage B coverage for “‘personal and

                advertising injury’ caused by an offense arising out of your business but only if the

                                                     18
Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 19 of 35



    offense was committed in the ‘coverage territory’ during the policy period” and

    none of the allegations set forth in the Michael Kors Lawsuit qualify as one of the

    enumerated “personal and advertising injury” offenses;

 e. The exclusion in CGL Coverage B for “personal and advertising injury” that was

    “caused by or at the direction of the insured with knowledge that the act would

    violate the rights of another and would inflict ‘personal and advertising injury’”

    applies because the Michael Kors Lawsuit alleged that DTH and Lebov had

    knowledge of sale of counterfeit Michael Kors’ goods at the Flea Market, that

    despite this knowledge did not sufficiently act to prevent the sale of illegal

    merchandise at the Flea Market despite having the ability to do so, and that they

    have willfully induced and aided in the counterfeiting of the Michael Kors’

    trademarks;

 f. The exclusion in CGL Coverage B for “personal and advertising injury” that arises

    “out of oral or written publication of material, if done by or at the direction of the

    insured with knowledge of its falsity” applies because the Michael Kors Lawsuit

    alleged that DTH and Lebov had knowledge of sale of counterfeit Michael Kors

    goods at the Flea Market, that despite this knowledge did not sufficiently act to

    prevent the sale of illegal merchandise at the Flea Market despite having the ability

    to do so, and that they have willfully induced and aided in the counterfeiting of the

    Michael Kors’ trademarks;

 g. The exclusion in CGL Coverage B for “personal and advertising injury” that arises

    “out of oral or written publication of material whose first publication took place




                                      19
Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 20 of 35



    before the beginning of the policy period” applies because the Michael Kors

    Lawsuit alleged conduct that preexisted the CP Policies issued by the Plaintiffs;

 h. The exclusion in CGL Coverage B for “personal and advertising injury” that arises

    “out of a criminal act committed by or at the direction of the insured” applies

    because the Michael Kors Lawsuit alleged counterfeiting, which may qualify as a

    criminal act;

 i. The exclusion in CGL Coverage B for “personal and advertising injury” that arises

    “out of the infringement of copyright, patent, trademark, trade secret or other

    intellectual property rights” applies because the Michael Kors Lawsuit alleges,

    among other things, trademark infringement and counterfeiting, including a claim

    specifically against DTH and Lebov for contributory trademark counterfeiting,

    trademark infringement, trademark dilution and false designation of original;

 j. The exclusion in CGL Coverage B for “personal and advertising injury” that arises

    “out of the unauthorized use of another's name or product in your e-mail address,

    domain name or metatag, or any other similar tactics to mislead another's potential

    customers” applies because the Michael Kors Lawsuit primarily alleged trademark

    infringement and counterfeiting including allegations that as a result of this conduct

    the general public has been confused into believing that the counterfeit Michael

    Kors’ merchandise are in fact genuine;

 k. The CP Policies provide under CGL Coverage B that they will “pay those sums that

    the insured becomes legally obligated to pay as damages because of ‘personal and

    advertising injury’ to which this insurance applies” and the Michael Kors Lawsuit




                                      20
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 21 of 35



                 includes claims for non-monetary relief including equitable, declaratory and/or

                 injunctive relief, which are not covered; and

              l. The CP Policies only provide coverage under the CGL coverage part for

                 “damages… to which this insurance applies” and the Michael Kors Lawsuit seeks

                 punitive damages, which are uninsurable.

        50.      Upon information and belief, Defendants dispute Plaintiffs’ position that they do

not have a duty to defend and/or indemnify Defendants DTH and Lebov for the claims alleged in

the Michael Kors Lawsuit and they claim a defense and indemnity from Plaintiffs for any and all

damages alleged in the Michael Kors Lawsuit.

        51.      Plaintiffs and Defendants have a substantial uncertainty as to their rights and

liabilities in connection with the Michael Kors Lawsuit, and Plaintiffs have a legal and equitable

interest in said lawsuit.

        52.      There are actual bona fide and substantial questions and issues in dispute and

substantial uncertainty in the legal relationship between Plaintiffs and Defendants DTH and Lebov

with respect to the duty, if any, of Plaintiffs to defend and/or indemnify Defendants DTH and

Lebov or any party who may gain a judgment against them as the result of the claims alleged in

the Michael Kors Lawsuit.

        53.      There is no pending action in which the issues to be determined by this declaratory

judgment action will be decided.

              Second Cause of Action - Declaratory Judgment – Umbrella Policies
        54.      Peerless has no obligation to defend Defendants DTH and Lebov against any and

all claims alleged in the Michael Kors Lawsuit pursuant to the terms of the four consecutive

Umbrella Policies and/or has no duty to indemnify Defendants DTH and Lebov or anyone else,



                                                  21
        Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 22 of 35



including anyone who may gain a judgment against them for any injuries or damages claimed in

the Michael Kors Lawsuit per the terms of the Umbrella Policies, because:

           a. The Umbrella Policies provide coverage for “bodily injury” or “property damage

              that “is caused by an ‘occurrence’ that takes place in the ‘coverage territory’…”

              and the Michael Kors Lawsuit alleged solely economic losses due to intentional

              conduct, which does not qualify as “bodily injury”, “property damage” or an

              “occurrence” as defined by the Umbrella Policies.

           b. The Umbrella Policies provide that Peerless Insurance Company “will pay on

              behalf of the insured those sums in excess of the ‘retained limit’ that the insured

              becomes legally obligated to pay as damages” and DTH and Lebov are not legally

              obligated to pay any sum in excess of the “retained limit”;

           c. The Umbrella Policies provide that Peerless Insurance Company has the right and

              duty to defend when the insurance applies and “(a) Such damages are not covered

              by ‘scheduled underlying insurance’ or ‘other underlying insurance’; or (b) [t]he

              applicable limits of liability of the ‘scheduled underlying insurance’; or ‘other

              underlying insurance’ have been exhausted by payment of judgments or

              settlements” and DTH and Lebov are being provided a defense and there have not

              been any payments of judgments or settlements exhausting any limits;

           d. The Umbrella Policies provide that DTH’s managers, members, and/or employees

              can qualify as insureds but only to a limited extent as provided in the Umbrella

              Policies and Lebov’s conduct as alleged in the Michael Kors Lawsuit was outside

              of this capacity;




                                               22
Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 23 of 35



 e. The Umbrella Policies provide that they apply to “personal and advertising injury”

    that is “caused by an ‘offense’ arising out of your business but only if the ‘offense’

    was committed in the ‘coverage territory’ during the Policy Period” and the Michael

    Kors Lawsuit alleged conduct that preexisted the policy periods of the Umbrella

    Policies issued by Peerless Insurance Company.

 f. The Umbrella Policies provide that they apply to “personal and advertising injury”

    that is “caused by an ‘offense’ arising out of your business but only if the ‘offense’

    was committed in the ‘coverage territory’ during the Policy Period” and none of the

    allegations set forth in the Michael Kors Lawsuit qualify as one of the enumerated

    “personal and advertising injury” offenses;

 g. The exclusion in the Umbrella Policies for “personal and advertising injury” that

    was “[c]aused by or at the direction of the insured with knowledge that the act

    would violate the rights of another and would inflict ‘personal and advertising

    injury’” applies because the Michael Kors Lawsuit alleged that DTH and Lebov

    had knowledge of sale of counterfeit Michael Kors’ goods at the Flea Market, that

    despite this knowledge did not sufficiently act to prevent the sale of illegal

    merchandise at the Flea Market despite having the ability to do so, and that they

    have willfully induced and aided in the counterfeiting of the Michael Kors’

    trademarks;.

 h. The exclusion in the Umbrella Policies for “personal and advertising injury” that

    arises “out of oral or written publication of material, if done by or at the direction

    of the insured with knowledge of its falsity” applies because the Michael Kors

    Lawsuit alleged that DTH and Lebov had knowledge of sale of counterfeit Michael



                                      23
Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 24 of 35



    Kors goods at the Flea Market, that despite this knowledge did not sufficiently act

    to prevent the sale of illegal merchandise at the Flea Market despite having the

    ability to do so, and that they have willfully induced and aided in the counterfeiting

    of the Michael Kors’ trademarks;

 i. The exclusion in the Umbrella Policies for “personal and advertising injury” that

    arises “out of oral or written publication of material whose first publication took

    place before the beginning of the Policy Period” applies because the Michael Kors

    Lawsuit alleged conduct that preexisted the CP Policies issued by the Plaintiffs;

 j. The exclusion in the Umbrella Policies for “personal and advertising injury” that

    arises “out of a criminal act committed by or at the direction of any insured” applies

    because the Michael Kors Lawsuit alleged counterfeiting, which may qualify as a

    criminal act;

 k. The exclusion in the Umbrella Policies for “personal and advertising injury” that

    arises “out of the infringement of copyright, patent, trademark, trade secret or other

    intellectual property rights” applies because the Michael Kors Lawsuit alleges,

    among other things, trademark infringement and counterfeiting, including a claim

    specifically against DTH and Lebov for contributory trademark counterfeiting,

    trademark infringement, trademark dilution and false designation of original;

 l. The exclusion in the Umbrella Policies for “personal and advertising injury” that

    arises “out of the unauthorized use of another's name or product in your e-mail

    address, domain name or metatag, or any other similar tactics to mislead another's

    potential customers” applies because the Michael Kors Lawsuit primarily alleged

    trademark infringement and counterfeiting including allegations that as a result of



                                      24
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 25 of 35



                 this conduct the general public has been confused into believing that the counterfeit

                 Michael Kors’ merchandise are in fact genuine;

              m. The Umbrella Policies provide that they “will pay on behalf of the insured those

                 sums in excess of the ‘retained limit’ that the insured becomes legally obligated to

                 pay as damages because of ‘bodily injury’, ‘property damage’ or ‘personal and

                 advertising injury’ to which this insurance applies” and the Michael Kors Lawsuit

                 includes claims for non-monetary relief including equitable, declaratory and/or

                 injunctive relief, which are not covered; and

              n. The Umbrella Policies only provide coverage for “damages… to which this

                 insurance applies” and the Michael Kors Lawsuit seeks punitive damages, which

                 are uninsurable.

        55.      Upon information and belief, Defendants dispute Peerless’ position that it does not

have a duty to defend and/or indemnify Defendant DTH and Lebov for the claims alleged in the

Michael Kors Lawsuit and they claim a defense and indemnity from Peerless for any and all

damages alleged in the Michael Kors Lawsuit.

        56.      Peerless and Defendants have a substantial uncertainty as to their rights and

liabilities in connection with the Michael Kors Lawsuit, and Peerless has a legal and equitable

interest in said lawsuit.

        57.      There are actual bona fide and substantial questions and issues in dispute and

substantial uncertainty in the legal relationship between Peerless and Defendants DTH and Lebov

with respect to the duty, if any, of Peerless to defend and/or indemnify Defendants DTH and Lebov

or any party who may gain a judgment against them as the result of the claims alleged in the

Michael Kors Lawsuit.



                                                  25
           Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 26 of 35



       58.     There is no pending action in which the issues to be determined by this declaratory

judgment action will be decided.

       WHEREFORE, the Plaintiffs Peerless Insurance Company and Excelsior Insurance

Company, seek a declaratory judgment determining the rights and liabilities of the parties as

follows:

       1.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the CP Policies

provide in CGL Coverage A coverage for “bodily injury” or “property damage that “is caused by

an ‘occurrence’ that takes place in the ‘coverage territory’…” and the Michael Kors Lawsuit

alleged solely economic losses due to intentional conduct, which does not qualify as “bodily

injury”, “property damage” caused by an “occurrence” as defined by the CP Policies;

       2.      That Plaintiffs do not have an obligation to defend Lebov or indemnify Lebov or

anyone else, including anyone who may gain a judgment against him, for the claims made in the

Michael Kors Lawsuit pursuant to the CP Policies because the CGL Policies provide that DTH’s

managers, members, and/or employees can qualify as insureds but only to a limited extent as

provided in the CP Policies and Lebov’s conduct as alleged in the Michael Kors Lawsuit was

outside of this capacity;

       3.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the CP Policies

provide in CGL Coverage B coverage for “‘personal and advertising injury’ caused by an offense

arising out of your business but only if the offense was committed in the ‘coverage territory’ during


                                                 26
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 27 of 35



the policy period” and the Michael Kors Lawsuit alleged conduct that preexisted the policy periods

of the CP Policies issued by the Plaintiffs;

       4.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the CP Policies

provide in CGL Coverage B coverage for “‘personal and advertising injury’ caused by an offense

arising out of your business but only if the offense was committed in the ‘coverage territory’ during

the policy period” and none of the allegations set forth in the Michael Kors Lawsuit qualify as one

of the enumerated “personal and advertising injury” offenses;

       5.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the exclusion in

CGL Coverage B for “personal and advertising injury” that was “caused by or at the direction of

the insured with knowledge that the act would violate the rights of another and would inflict

‘personal and advertising injury’” applies because the Michael Kors Lawsuit alleged that DTH and

Lebov had knowledge of sale of counterfeit Michael Kors’ goods at the Flea Market, that despite

this knowledge did not sufficiently act to prevent the sale of illegal merchandise at the Flea Market

despite having the ability to do so, and that they have willfully induced and aided in the

counterfeiting of the Michael Kors’ trademarks;

       6.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the exclusion in

CGL Coverage B for “personal and advertising injury” that arises “out of oral or written



                                                 27
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 28 of 35



publication of material, if done by or at the direction of the insured with knowledge of its falsity”

applies because the Michael Kors Lawsuit alleged that DTH and Lebov had knowledge of sale of

counterfeit Michael Kors goods at the Flea Market, that despite this knowledge did not sufficiently

act to prevent the sale of illegal merchandise at the Flea Market despite having the ability to do so,

and that they have willfully induced and aided in the counterfeiting of the Michael Kors’

trademarks;

       7.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the exclusion in

CGL Coverage B for “personal and advertising injury” that arises “out of oral or written

publication of material whose first publication took place before the beginning of the policy

period” applies because the Michael Kors Lawsuit alleged conduct that preexisted the CP Policies

issued by the Plaintiffs;

       8.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the exclusion in

CGL Coverage B for “personal and advertising injury” that arises “out of a criminal act committed

by or at the direction of the insured” applies because the Michael Kors Lawsuit alleged

counterfeiting, which may qualify as a criminal act;

       9.      That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the exclusion in

CGL Coverage B for “personal and advertising injury” that arises “out of the infringement of



                                                 28
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 29 of 35



copyright, patent, trademark, trade secret or other intellectual property rights” applies because the

Michael Kors Lawsuit alleges, among other things, trademark infringement and counterfeiting,

including a claim specifically against DTH and Lebov for contributory trademark counterfeiting,

trademark infringement, trademark dilution and false designation of original;

       10.     That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the exclusion in

CGL Coverage B for “personal and advertising injury” that arises “out of the unauthorized use of

another's name or product in your e-mail address, domain name or metatag, or any other similar

tactics to mislead another's potential customers” applies because the Michael Kors Lawsuit

primarily alleged trademark infringement and counterfeiting including allegations that as a result

of this conduct the general public has been confused into believing that the counterfeit Michael

Kors’ merchandise are in fact genuine;

       11.     That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the CP Policies

provide under CGL Coverage B that they will “pay those sums that the insured because legally

obligated to pay as damages because of ‘personal and advertising injury’ to which this insurance

applies” and the Michael Kors Lawsuit includes claims for non-monetary relief including

equitable, declaratory and/or injunctive relief, which are not covered;

       12.     That Plaintiffs do not have an obligation to defend DTH and Lebov or indemnify

DTH and Lebov or anyone else, including anyone who may gain a judgment against them, for the

claims made in the Michael Kors Lawsuit pursuant to the CP Policies because the CP Policies only



                                                 29
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 30 of 35



provide coverage under the CGL coverage part for “damages… to which this insurance applies”

and the Michael Kors Lawsuit seeks punitive damages, which are uninsurable;

       13.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide coverage for “bodily injury” or “property damage that “is

caused by an ‘occurrence’ that takes place in the ‘coverage territory’…” and the Michael Kors

Lawsuit alleged solely economic losses due to intentional conduct, which does not qualify as

“bodily injury”, “property damage” or an “occurrence” as defined by the Umbrella Policies;

       14.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide that Peerless Insurance Company “will pay on behalf of the

insured those sums in excess of the ‘retained limit’ that the insured becomes legally obligated to

pay as damages” and DTH and Lebov are not legally obligated to pay any sum in excess of the

“retained limit”;

       15.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide that Peerless Insurance Company has the right and duty to

defend when the insurance applies and “(a) Such damages are not covered by ‘scheduled

underlying insurance’ or ‘other underlying insurance’; or (b) [t]he applicable limits of liability of

the ‘scheduled underlying insurance’; or ‘other underlying insurance’ have been exhausted by



                                                 30
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 31 of 35



payment of judgments or settlements” and DTH and Lebov are being provided a defense and there

have not been any payments of judgments or settlements exhausting any limits;

       16.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide that DTH’s managers, members, and/or employees can

qualify as insureds but only to a limited extent as provided in the Umbrella Policies and Lebov’s

conduct as alleged in the Michael Kors Lawsuit was outside of this capacity;

       17.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide that they apply to “personal and advertising injury” that is

“caused by an ‘offense’ arising out of your business but only if the ‘offense’ was committed in the

‘coverage territory’ during the Policy Period” and the Michael Kors Lawsuit alleged conduct that

preexisted the policy periods of the Umbrella Policies issued by Peerless Insurance Company;

       18.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide that they apply to “personal and advertising injury” that is

“caused by an ‘offense’ arising out of your business but only if the ‘offense’ was committed in the

‘coverage territory’ during the Policy Period” and none of the allegations set forth in the Michael

Kors Lawsuit qualify as one of the enumerated “personal and advertising injury” offenses;




                                                31
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 32 of 35



       19.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the exclusion in the Umbrella Policies for “personal and advertising injury” that was

“[c]aused by or at the direction of the insured with knowledge that the act would violate the rights

of another and would inflict ‘personal and advertising injury’” applies because the Michael Kors

Lawsuit alleged that DTH and Lebov had knowledge of sale of counterfeit Michael Kors’ goods

at the Flea Market, that despite this knowledge did not sufficiently act to prevent the sale of illegal

merchandise at the Flea Market despite having the ability to do so, and that they have willfully

induced and aided in the counterfeiting of the Michael Kors’ trademarks;

       20.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the exclusion in the Umbrella Policies for “personal and advertising injury” that arises

“out of oral or written publication of material, if done by or at the direction of the insured with

knowledge of its falsity” applies because the Michael Kors Lawsuit alleged that DTH and Lebov

had knowledge of sale of counterfeit Michael Kors goods at the Flea Market, that despite this

knowledge did not sufficiently act to prevent the sale of illegal merchandise at the Flea Market

despite having the ability to do so, and that they have willfully induced and aided in the

counterfeiting of the Michael Kors’ trademarks;

       21.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies



                                                  32
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 33 of 35



because the exclusion in the Umbrella Policies for “personal and advertising injury” that arises

“out of oral or written publication of material whose first publication took place before the

beginning of the Policy Period” applies because the Michael Kors Lawsuit alleged conduct that

preexisted the CP Policies issued by the Plaintiffs;

       22.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the exclusion in the Umbrella Policies for “personal and advertising injury” that arises

“out of a criminal act committed by or at the direction of any insured” applies because the Michael

Kors Lawsuit alleged counterfeiting, which may qualify as a criminal act;

       23.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the exclusion in the Umbrella Policies for “personal and advertising injury” that arises

“out of the infringement of copyright, patent, trademark, trade secret or other intellectual property

rights” applies because the Michael Kors Lawsuit alleges, among other things, trademark

infringement and counterfeiting, including a claim specifically against DTH and Lebov for

contributory trademark counterfeiting, trademark infringement, trademark dilution and false

designation of original;

       24.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the exclusion in the Umbrella Policies for “personal and advertising injury” that arises



                                                 33
         Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 34 of 35



“out of the unauthorized use of another's name or product in your e-mail address, domain name or

metatag, or any other similar tactics to mislead another's potential customers” applies because the

Michael Kors Lawsuit primarily alleged trademark infringement and counterfeiting including

allegations that as a result of this conduct the general public has been confused into believing that

the counterfeit Michael Kors’ merchandise are in fact genuine;

       25.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies provide that they “will pay on behalf of the insured those sums in

excess of the ‘retained limit’ that the insured becomes legally obligated to pay as damages because

of ‘bodily injury’, ‘property damage’ or ‘personal and advertising injury’ to which this insurance

applies” and the Michael Kors Lawsuit includes claims for non-monetary relief including

equitable, declaratory and/or injunctive relief, which are not covered;

       26.     That Peerless Insurance Company does not have an obligation to defend DTH and

Lebov or indemnify DTH and Lebov or anyone else, including anyone who may gain a judgment

against them, for the claims made in the Michael Kors Lawsuit pursuant to the Umbrella Policies

because the Umbrella Policies only provide coverage for “damages… to which this insurance

applies” and the Michael Kors Lawsuit seeks punitive damages, which are uninsurable; and

       27.     Such other relief as this Court may deem just, reasonable and equitable.




                                                 34
Case 3:20-cv-00681-JAM Document 1 Filed 05/15/20 Page 35 of 35



                                         THE PLAINTIFFS
                                         EXCELSIOR INSURANCE
                                         COMPANY and PEERLESS
                                         INSURANCE COMPANY



                                   By:   /s/ Michael Lettiero
                                         Michael Lettiero
                                         Federal Bar No: CT28428
                                         Gerber Ciano Kelly Brady
                                         100 Corporate Place, Suite 300
                                         Rocky Hill, CT 06067
                                         Tel/Fax: 860-856-6778
                                         mlettiero@gerberciano.com

                                         Joanna Roberto
                                         Federal Bar No.: CT19558
                                         Gerber Ciano Kelly Brady
                                         1325 Franklin Avenue
                                         Suite 540
                                         Garden City, NY 11530
                                         Tel/Fax: 516-329-9403
                                         jroberto@gerberciano.com




                              35
